September 18, 2015
Ms. Marcie Lipsitt
27260 Willowgreen Court
Franklin, Michigan 48025
Dear Ms. Lipsitt:
This is in response to your August 9, 2014 correspondence requesting clarification from the
Office of Special Education Programs (OSEP) regarding a State educational agency’s (SEA)
responsibility for resolving a State complaint under 34 CFR §§300.151-300.153 of the
regulations implementing the Individuals with Disabilities Education Act (IDEA). I apologize for
the delay.
You ask whether an SEA must issue a written decision under 34 CFR §§300.151-300.153 when
the SEA accepts a local educational agency’s (LEA) proposal for resolution of a State complaint
under 34 CFR §300.152(a)(3)(i). As stated in the Analysis of Comments and Changes—
34 CFR §300.152(a)(3) was proposed to encourage meaningful,
informal, resolution of disputes between the public agency and
parents, organizations, or other individuals by providing an
opportunity for parties to resolve disputes at the local level without
the need for the SEA to resolve the matter. We believe that, at a
minimum, the State’s complaint procedures should allow the
public agency that is the subject of the complaint the opportunity
to respond to a complaint by proposing a resolution and provide an
opportunity for a parent who has filed a complaint and the public
agency to resolve a dispute by voluntarily engaging in mediation.
71 Fed. Reg. 46540, 46603 (Aug. 14, 2006).
Once an SEA resolves a State complaint, whether it be through its investigation or by accepting
the LEA’s proposal developed pursuant to 34 CFR §300.152(a)(3)(i) to resolve the complaint,
within 60 days of the date that the complaint was filed, subject to allowable extensions, an SEA
is required to issue a written decision to the complainant that addresses each allegation in the
complaint and contains: (1) findings of fact and conclusions; and (2) the reasons for the SEA's
final decision. 34 CFR §300.152(a)(5).
Your correspondence also raises a series of questions regarding an SEA’s ability to use the U.S.
Department of Education’s Office for Civil Rights (OCR) guidance and other SEAs’ policies and
procedures to reach a resolution in a State complaint under 34 CFR §§300.151-300.153. Neither
the IDEA, nor its implementing regulations, specifically address whether an SEA may rely on
OCR guidance or another SEAs’ policies and procedures to resolve a State complaint. The SEA
is in the best position, and should have the flexibility, to determine what information is necessary
to resolve a complaint, based on the facts and circumstances of the individual case. The
minimum State complaint procedures in 34 CFR §300.152 are intended to be broad in
recognition of the fact that States operate differently and standards appropriate to one State may
not be appropriate in another State. 71 Fed. Reg. 46540, 46602 (Aug. 14, 2006).

Page 2 – Marcie Lipsitt
OSEP is the office within the U.S. Department of Education that is responsible for administering
the IDEA. Therefore, if an SEA elects to use guidance from other sources, in its resolution of
Part B State complaints, an SEA should ensure that such guidance is consistent with the IDEA
and its implementing regulations, and applicable written policy guidance from OSEP interpreting
these IDEA requirements.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U.S.
Department of Education of the IDEA in the context of the specific facts presented.
If you have questions, please do not hesitate to contact Jennifer Wolfsheimer at 202-245-6090 or
by email at Jennifer.Wolfsheimer@ed.gov.
Sincerely,
/s/
Melody Musgrove, Ed.D.
Director
Office of Special Education Programs
cc: Teri Johnson Chapman, Ed.S., Michigan State Director of Special Education

